2 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Leif ROKKE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 92-70546.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 4, 1993.*Decided Aug. 6, 1993.

Before:  WRIGHT, BEEZER and HALL, Circuit Judges.


1
MEMORANDUM**

I.

2
Rokke did not prevail on his underlying tax court case and appealed to this court in Cause No. 91-70722.  On June 1, 1992, after all appellate briefs had been filed, he filed a motion to supplement the record.  He wanted to add four documents:  a "Reply to Answer Amendment," a motion to vacate the bench opinion, a letter he received from the tax court clerk, and a motion for leave to file motion to vacate the bench opinion.  The tax court denied the motion.

II.

3
Rokke argues that the these "critical" documents are necessary to complete the record and ensure efficient appellate review.  He is wrong.  We review the tax court's denial of a motion to supplement the record for abuse of discretion.  Samuels v. Wilder, 871 F.2d 1346, 1354 (7th Cir.1989);  Bergerco, U.S.A. v. Shipping Corp. of India, Ltd., 896 F.2d 1210, 1214 (9th Cir.1990).


4
Fed.R.App.P. 10(e) applies where a difference of opinion arises over what occurred in the trial court.  It allows the trial or appellate court to make the record "conform to the truth."


5
We find that the truth of what occurred in the tax court will not be better reflected by supplementing the record.  Rokke already has burdened the record with irrelevant exhibits and unfounded arguments in an otherwise meritless case.  The four documents would have no effect on its disposition.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3